April 9, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                 EXXON MOBIL CORPORATION, Appellant

NO. 14-13-00456-CV                          V.

   DELIA PAGAYON, MICHELLE FULTON, ALFREDO G. PAGAYON,
MICHAEL G. PAGAYON, AND THE ESTATE OF ALFREDO M. PAGAYON,
                           Appellees
               ________________________________

       This cause, an appeal from the judgment signed February 26, 2013 in favor
of appellees Delia Pagayon, Michelle Fulton, Alfredo G. Pagayon, Michael G.
Pagayon, and the Estate of Alfredo M. Pagayon, was heard on the transcript of the
record. We have inspected the record and find error in the judgment. We therefore
order the judgment of the court below REVERSED and REMAND the cause for
proceedings in accordance with the court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellees Delia Pagayon, Michelle Fulton, Alfredo G. Pagayon, Michael G.
Pagayon, and the Estate of Alfredo M. Pagayon.

      We further order this decision certified below for observance.